                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN


DONALD J. TRUMP, CANDIDATE FOR
PRESIDENT OF THE UNITED STATES
OF AMERICA,

               Plaintiff,

      v.                                    Case No. 20-CV-1785

WISCONSIN ELECTIONS
COMMISSION, et al.,

               Defendants.


                            NOTICE OF APPEARANCE


      PLEASE TAKE NOTICE that Defendants, Wisconsin Elections

Commission, and its members, Ann S. Jacobs, Mark L. Thomsen, Marge

Bostelman, Dean Knutson, and Robert F. Spindell, Jr., in their official

capacities, and Douglas J. La Follette, Wisconsin Secretary of State, in his

official capacity, appear in this matter by their attorneys, Joshua L. Kaul,

Wisconsin Attorney General, and Steven C. Kilpatrick, Colin T. Roth, Thomas

C. Bellavia, and Gabe Johnson-Karp, Assistant Attorneys General, and

request that service of all pleadings and other papers be made upon Assistant

Attorneys General Kilpatrick, Roth, Bellavia, and Johnson-Karp at 17 West

Main Street, Madison, Wisconsin, 53703, by first class mail at Post Office Box




           Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 3 Document 38
7857, Madison, Wisconsin, 53707-7857, or via the ECF system for the United

States District Court for the Eastern District of Wisconsin.

      Dated this 4th day of December 2020.

                                    Respectfully submitted,

                                    JOSHUA L. KAUL
                                    Attorney General of Wisconsin

                                    Electronically signed by:

                                    s/Steven C. Kilpatrick
                                    STEVEN C. KILPATRICK
                                    Assistant Attorney General
                                    State Bar #1025452

                                    COLIN T. ROTH
                                    Assistant Attorney General
                                    State Bar #1103985

                                    THOMAS C. BELLAVIA
                                    Assistant Attorney General
                                    State Bar #1030182

                                    GABE JOHNSON-KARP
                                    Assistant Attorney General
                                    State Bar #1084731

                                    Attorneys for Wisconsin Elections
                                    Commission and its members, and
                                    Secretary of State La Follette

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1792 (SCK)
(608) 264-6219 (CTR)
(608) 266-8690 (TCB)
(608) 267-8904 (GJK)


                                       2
       Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 3 Document 38
(608) 294-2907 (Fax)
kilpatricksc@doj.state.wi.us
rothct@doj.state.wi.us
bellaviatc@doj.state.wi.us
johnsonkarpg@doj.state.wi.us




                                    3
       Case 2:20-cv-01785-BHL Filed 12/04/20 Page 3 of 3 Document 38
